Citation Nr: 1625577	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by skin growths, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active military service from March 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for skin growths.  In October 2010, the Veteran filed a Notice of Disagreement (NOD).  In September 2011, the RO furnished the Veteran a Statement of the Case (SOC).  In September 2011, the Veteran filed a Substantive Appeal (VA Form 9).

In June 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In April 2014, the Board remanded the claim for further development of the record. 


FINDINGS OF FACT

There is no probative evidence of any current disability manifested by skin growths.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of an August 2010 letter sent prior to the rating decision on appeal, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file. VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  In fact, in a May 2014 statement, the Veteran reported that he had no further evidence to submit in support of his appeal. 

With respect to the 2012 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned VLJ fully explained the issue involved.  In addition, the VLJ elicited information from the Veteran regarding his service and his disability that had not yet been submitted.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant, and the Board can adjudicate the claim based on the current record.

Lastly, the Board finds substantial compliance with the requirements articulated in the Board's prior remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury. 

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  As noted, the service records confirm that the Veteran had in-country service in Vietnam during the requisite time period.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e)(2015).  This list includes chloracne or other acneform disease consistent with chloracne. Id.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

The Veteran contends that he was exposed to herbicides and dichlorodiphenyl-trichlloroethane (DDT) during service and that he now has skin growths as a result of such exposure.  Specifically, he asserts that he began to notice the appearance of a number of skin growths after his return from Vietnam and that the growths have continued to the present time. See July 2010 Letter from the Veteran ("a number of skin growths, which started appearing after I returned from Vietnam and have continued to this date, have grown on the areas of my body...").

As an initial matter, personnel records confirm that the Veteran served in the Republic of Vietnam during the requisite period and he is presumed to have been exposed to herbicides during such service 38 USCA § 1117(f).  The Veteran's DD Form 214 reveals that his Military Occupational Specialty (MOS) was that of a preventive medicine specialist and a sanitary inspector (i.e., a bio-environment engineering specialist).  In a July 2010 letter, the Veteran stated "one of the duties I performed while in country [Vietnam] was that of a military quarantine inspector. This duty involved inspecting and treating (with DDT) military air cargo that was leaving the country via aircraft."  The Veteran further stated that he was exposed to DDT while spraying it in closed aircrafts.  The Veteran testified to the same during the June 2012 hearing. 

Service treatment records (STRs) are silent as to complaints, treatment, and/or diagnoses referable the skin.  Separation examination noted a normal clinical evaluation of the skin. 

Following service, the first documented instance of skin problems was shown in January 2005, at which time a sebaceous cyst was removed from the Veteran's left posterior knee area. See Private Treatment Records from Dr. Y.  Treatment records from Dr. Y, which are dated through 2009, are otherwise silent for skin complaints, treatment, or diagnoses.  In fact, the Veteran expressly denied having skin any lesions in a December 2009 treatment record.    

During the June 2012 hearing, the Veteran stated that he was being treated by a private physician for about 30 to 50 skin growths.  He recounted that he had skin growths on his left leg that erupted and itched, and that he has had skin growths on his face, back, and chest. 

The Veteran underwent a VA skin examination in August 2014.  No previous skin condition was noted.  The Veteran reported being exposed to Agent Orange along with DDT while spraying cargo; he stated that he had skin growths on forehead, upper chest and upper back.  No current lesions were reported or otherwise identified by the Veteran.  Objectively, no suspicious skin lesions identified or diagnosed by the VA skin examiner.  In sum, no current (or prior) skin disorder was diagnosed. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The Board finds that the preponderance of the evidence is against a finding that diagnosis of a skin disability is warranted. 

As noted, the Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, a review of the service treatment records reveals that the Veteran was not diagnosed with or treated for any skin disability during service, and there is no diagnosis of chloracne or other acneform disease consistent with chloracne within one year of the date of last herbicide exposure.  In fact, by his own contention he did not experience symptoms of a skin disability until approximately 2 years after he was separated from service. See Hearing Transcript, p.5 ("It was roughly two years...the growth started on my back"). 

Again, STRs reveal no complaints or diagnoses of a skin condition; the post-service record is silent for reports referable to a skin condition until 2005, approximately 34 years after separation, at which time a cyst was removed from the Veteran's leg with no further complaints/residuals noted; and the 2014 VA skin examiner found no present skin disability.  

Based on the above, a current skin disability is not shown during the appeal period.  In the absence of a diagnosis of a skin disability related to the Veteran's active duty, including Agent Orange/DDT exposure, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McLain v. Nicholson, 21 Vet. App. 319 (2007)

In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private treatment records from Dr. Y. that fail to reflect a current skin disability, as well as the 2014 VA examiner's assessment that indicates the Veteran does not have signs or symptoms that warrant a diagnosis of a skin disability.  

Moreover, even if the Board accepted a diagnosis of a recurring skin problem, as the Veteran's medical history, there is no evidence of record showing that any such skin disability is related to military service. 

Although the Veteran generally avers that he currently has a skin disability this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of a current skin disability is his report of experiencing recurring skin growths, which started 2 years after separation from service.  The Board notes that although he is competent to report that he has experienced skin symptoms such as growths and skin discoloration, he is not competent to diagnose a current skin disability or to relate that disability to his military service, including Agent Orange/DDT exposure, as this is a complex medical question, and thus it is not capable of direct lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for a skin disability must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a disability manifested by skin growths is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


